Citation Nr: 1741861	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Whether the Veteran filed a timely notice of disagreement (NOD) with the December 2000 rating decision denying entitlement to nonservice-connected pension.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether there was clear and unmistakable error (CUE) in a December 2000 rating decision that denied nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision and a July 2012 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2015 substantive appeal, the Veteran requested a video conference hearing before the Board.  However, in August 2015 written correspondence he withdrew his request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).

The issues of entitlement to service connection for a lumbar spine disability and whether there was CUE in a December 2000 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 21, 2000, VA mailed the Veteran notice of the rating decision denying entitlement to nonservice-connected pension.

2.  The Veteran did not submit an NOD or any evidence within one year of December 21, 2000.

CONCLUSION OF LAW

The Veteran did not file a timely NOD with the December 2000 rating decision and that decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

In its September 2016 remand, the Board stated:

[T]he Veteran was afforded a November 2014 DRO hearing at the RO.  However, a copy of the November 2014 DRO hearing transcript has not been associated with the electronic claims file.  Therefore, a remand is warranted to obtain a copy of the November 2014 DRO hearing transcript and associate it with the claims file.

The corresponding remand directive instructed the AOJ to: "Obtain and associate with the electronic claims file a copy of the November 2014 DRO hearing transcript."

The claims file contains a DRO Conference Report, dated November 6, 2014, that states: "At [the Veteran's] request an informal conference was held in lieu of a formal hearing."  Thus, a formal DRO hearing did not take place and there is no transcript to be obtained.  The Board therefore finds that the remand directive was inaccurate and the fact that the AOJ did not obtain a non-existent transcript is not a violation of the duty to assist under Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

An NOD is a written communication from a claimant or his or her representative that expresses dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest that result.  38 C.F.R. § 20.201.  The NOD must be filed within one year from the date that the AOJ mails notice of the determination to the veteran.  38 C.F.R. § 20.302(a).

In December 2000, VA issued a rating decision denying entitlement to nonservice-connected pension.  On December 21, 2000, VA mailed the Veteran notice of the determination.  The claims file contains no record of receipt of an NOD, or any other communication of any kind, during the one-year appeal period following the December 21, 2000 letter.  Thus, the Board finds that the Veteran did not file a timely NOD with the December 2000 rating decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


ORDER

The Veteran did not file a timely NOD with the December 2000 rating decision denying entitlement to nonservice-connected pension.


REMAND

Service Connection Claim

In its September 2016 remand, the Board ordered a VA examination of the lumbar spine.  In November 2016, a VA examiner provided an examination report and opinion that addressed many of the questions outlined in the remand directive, but focused on a nexus between a February 1967 injury to the dorsal (thoracic) spine in service.  The Veteran asserts that his current lumbar disability is related to a different in-service injury that took place in November 1965.

The Veteran has consistently reported that he fell during a field exercise, rappelling from a water tower at Camp Geiger during advanced basic training.  He describes this event in detail, including that one of the pulleys broke on the tether and he "plunged approximately 12 feet from my position to the ground with full field gear on.  The field medic (corpsman) attached to our exercise transported me on a stretcher to a mobile first aid unit where I was treated for a back injury.  I was treated and released . . . in a field back brace."  He asserts that his back problem never improved and has continued to the present.  See, e.g., May 2011 claim; statements received in June 2011, July 2012, November 2012, and March 2016.

The record includes a buddy statement from C.B., an eyewitness to the fall, received in July 2013.  C.B. reported:

While at Camp Geiger and during training, I remember seeing [the Veteran] injured.  We were rappelling from a water tower which was about 40 feet high.  I was standing on the ground watching [the Veteran] rappel from the water tower and something must have happened to his harness.  All of a sudden I saw him falling to the ground.  He was in a free fall and he must have fallen 10-15 feet to the ground.  He fell flat on his back when he hit the ground.  He had a pack on his back including canteens around his waist.  He hit the ground and everyone froze for a second.  We yelled for a medic and they came and looked at him and then they got a stretcher and took him away in an ambulance to the hospital.

A November 2013 buddy statement from R.C., a longtime friend of the Veteran who knew him before and after service, stated: "While in the service [the Veteran] hurt his back during training.  I remember talking with him while he was in the service and he told me that he had badly injured his back during a training exercise rappelling from a water tower."

The STRs do not contain any documentation of the November 1965 injury or its treatment.  However, the mere fact that these assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that in order to adjudicate the claim it is necessary to obtain an addendum opinion specifically addressing whether any of the Veteran's current lumbar spine diagnoses are consistent with the type of injury described above.  For the purpose of this opinion, the examiner should assume that the November 1965 fall did occur as reported.

CUE Claim

On May 23, 2011, VA received a claim of entitlement to service connection for a back injury, characterized by the Veteran as a request to "reopen my claim for . . . injuries that I sustained to my back while in the USMC."

In June 2011, the Veteran submitted a statement reading: "Please consider the claim date of August 2000 for the claim that was filed in May 2011.  The VA failed to consider the back injury that the Veteran received in Basic Training in 1965 when he filed for compensation or pension in August 2000."

The RO went on to deny an original service connection claim for back disability in the August 2011 rating decision now on appeal.  In March 2012 the Veteran filed an NOD with that decision and later perfected that appeal (discussed above in the Service Connection Claim section).

On July 20, 2012, VA received a submission from the Veteran asserting: "My initial claim which was submitted on 23 August 2000 was done in error.  I did not have the necessary facts, paperwork and information on hand at the time I filled out the initial application for compensation."  VA responded to this submission via letter on July 31, 2012: "We have determined that we cannot accept your letter as a Notice of Disagreement.  The time limit to file a Notice of Disagreement has passed."  The letter included appeal rights, and on July 31, 2013 an NOD was received.

By letter dated September 20, 2013, the RO asked the Veteran to clarify the NOD, and the Veteran responded with a submission on November 19, 2013, stating: "I am disagreeing with and clarifying by way correction my entitlement denial of December 21, 2000 as well as your decision not to accept my NOD received on July 20, 2012."  The Veteran went on to perfect the appeal of the timeliness of the NOD and the Board has adjudicated it herein.

In an Informal Hearing Presentation received in May 2016, the Veteran's representation characterized the issue on appeal for the first time as a CUE claim: "Did the AOJ err when claim filed for Pension on August 23, 2000, was not accepted for compensation/claimed as CUE?"  The brief went on to argue that there was CUE in the December 2000 rating decision.

In its September 2016 remand, the Board characterized the issue as "Whether there was clear and unmistakable error (CUE) in a December 2000 rating decision that denied nonservice-connected pension benefits."  On remand, the Board directed the AOJ to readjudicate the claims.  However, the December 2016 supplemental statement of the case (SSOC) did not address CUE at all.

As the Board is remanding the issue of entitlement to service connection for a lumbar disability in this decision, it finds that a decision on whether there was CUE in the December 2000 rating decision would be premature at this time.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Moreover, this issue has not been adjudicated by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the November 2016 examiner, if possible, to address the following question:

Is it as least as likely as not (i.e., at least a 50 percent probability or greater) that the Veteran's current lumbar spine disability is consistent with the type of injury described as occurring in November 1965 (a fall from a height of 12 feet onto the back while wearing full gear, including a pack and canteens around the waist)?

For the purpose of this opinion, please assume that the November 1965 fall did occur as reported.

The Veteran need not be physically re-examined unless an examination is deemed necessary.  If the November 2016 VA examiner is not available, obtain the addendum opinion from another appropriate individual.

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.

2.  Adjudicate the issue of whether there was CUE in the December 2000 rating decision and readjudicate the issue of entitlement to service connection for a lumbar disability.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


